USCA11 Case: 20-13884     Date Filed: 09/19/2022    Page: 1 of 31




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13884
                   ____________________

JIMMY SUGG,
                                              Plaintiff-Appellant,
versus
CITY OF SUNRISE,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 0:19-cv-62866-UU
                   ____________________
USCA11 Case: 20-13884        Date Filed: 09/19/2022     Page: 2 of 31




2                       Opinion of the Court                20-13884

Before WILSON, LUCK, and LAGOA, Circuit Judges.
LAGOA, Circuit Judge:
        Jimmy Sugg appeals the district court’s order granting sum-
mary judgment for the City of Sunrise on his disability discrimina-
tion claim under the Americans with Disabilities Act (the “ADA”),
42 U.S.C. § 12112, and dismissing his claim of retaliation under the
ADA, 42 U.S.C. § 12203(a). First, he argues that the district court
erred by dismissing his ADA retaliation claim on the basis that he
failed to exhaust his administrative remedies by not checking the
retaliation box on his Equal Employment Opportunity Commis-
sion (“EEOC”) charge. Second, he argues that the district court
erred in finding that he did not produce sufficient evidence show-
ing that he was disabled under the ADA. Third, he argues that the
district court erred in finding that he failed to produce evidence
that he made a specific demand for reasonable accommodations.
Fourth, he argues that the district court erred in determining that
there was no evidence of the City’s discriminatory intent in termi-
nating him.
       After careful review, and with the benefit of oral argument,
we affirm the district court’s dismissal of Sugg’s retaliation claim,
not for failure to exhaust administrative remedies, but for failing to
state a plausible claim for relief. We reverse the district court’s
grant of summary judgment on his reasonable accommodation
theory of discrimination because a genuine issue of fact exists as to
(1) whether Sugg was disabled and (2) whether he requested a rea-
sonable accommodation. We affirm summary judgment on all
USCA11 Case: 20-13884        Date Filed: 09/19/2022     Page: 3 of 31




20-13884               Opinion of the Court                         3

other theories of discrimination because Sugg could not show dis-
criminatory intent.
      I.   FACTUAL AND PROCUDERAL BACKGROUND
       These facts are undisputed. The City of Sunrise (or, the
“City”) employed Sugg as the Chief Electrical Inspector. The Chief
Electrical Inspector for the City of Sunrise works within the Build-
ing Department of the City of Sunrise’s Community Development
Department (the “Department”). The Director of Community De-
velopment runs the Department and oversees its employees. But
the direct supervisor of the Chief Electrical Inspector is the head of
the Building Department within the larger Department, who is
known by the title, Building Official.
       Sugg became familiar with the City of Sunrise in his prior
role as the Chief Electrical Inspector for Broward County. In that
capacity, Sugg oversaw inspections, electrical plans, and enforce-
ment of the National Electrical Code for four cities, including the
City of Sunrise. Sugg served the City of Sunrise for a year and a
half on a contract basis while employed by Broward County. Dur-
ing this time, he regularly used the City of Sunrise’s workspace and
interacted with City of Sunrise staff, management, and customers.
       During this time, Sugg was recruited to work for the City of
Sunrise by then-Director of Community Development, Mark
Lubelski. In April 2014, the month before Sugg was hired, Lubelski
sent the Director of Human Resources and the Deputy Director of
Community Development an email titled “Salary Justification,” in
USCA11 Case: 20-13884           Date Filed: 09/19/2022        Page: 4 of 31




4                         Opinion of the Court                     20-13884

which he praised Sugg’s “exemplary services” as the City’s Chief
Electrical Inspector (through his employment with Broward
County), his “professionalism,” and his “strong customer service
focus.”
       In May 2014, Sugg was officially hired as the Chief Electrical
Inspector for the City of Sunrise. He was employed on a proba-
tionary basis for a nine-month term. City of Sunrise probationary
employees can be terminated at any time and for any reason during
their probationary period, so long as the reason is not illegal or un-
lawful. 1
              A. Sugg’s Heart Attack and Recovery Period
       In October 2014, about five months into the probationary
period, Sugg suffered a heart attack. He was hospitalized for four
days and was on leave for two weeks following his discharge. Two
days into his recovery, Sugg’s name was no longer listed on the
website under the title of Chief Electrical Inspector. In its place was
the name of Brian Epstein, a Broward County employee.2 And

1 The City of Sunriseclaims the probationary period is vital to its employment
process and its purpose was to “evaluate [Sugg’s] performance as the City’s
Chief Electrical Inspector and to determine whether [he] was a good fit to
maintain future employment with the City.” Sugg claims that the City of Sun-
rise had a “Prolonged Observation Period” through his employment with
Broward County, and that his probationary employment status was just a for-
mality.
2 According  to the City of Sunrise, this change was required as the Board of
Rules and Appeals (“BORA”) regulations require a Chief Electrical Inspector
to be in place at all times, so the City of Sunrise needed to appoint someone
USCA11 Case: 20-13884           Date Filed: 09/19/2022        Page: 5 of 31




20-13884                  Opinion of the Court                              5

sometime during his recovery, Sugg was decertified as a Chief Elec-
trical Inspector. According to the City of Sunrise, this decertifica-
tion was required because Christopher Augustin—who took over
as Building Official during Sugg’s recovery—discovered that Sugg
was missing a necessary BORA certification to serve as Chief Elec-
trical Inspector. And Augustin also testified that Sugg’s certifica-
tion had lapsed, and he encouraged Sugg to fill out the necessary
paperwork to become recertified.
                         B. Sugg’s Return to Work
       Upon his return to work, Sugg “noticed that management
was treating him differently.” Sugg testified that Steve Busick, a
City Plans Examiner and Inspector, told him he “better watch [his]
back” and “they’re after you.”
       Sugg’s doctor provided a note that stated he could return to
work on October 22, 2014, “on light duty.” Sugg says he gave a
copy of the doctor’s note to the newly appointed Building Official,
Chris Augustin, and to then-Director Lubelski’s assistant. Sugg fol-
lowed up with an email to Lubelski stating he was back at work on
“light duty” and that he gave the doctor’s note to Lubeski’s




during Sugg’s absence. But Sugg contends that the BORA regulations also
provide that the City Plans Examiner “shall” fill in during a Chief Electrical
Inspector’s absence. The City Plans Examiner at the time was Ed Wanamaker.
Sugg contends that other Chiefs had been absent longer than he, without be-
ing replaced or removed from the website.
USCA11 Case: 20-13884       Date Filed: 09/19/2022    Page: 6 of 31




6                      Opinion of the Court               20-13884

assistant. Lubelski replied later that day, welcoming Sugg back and
stating, “If there is anything you need, please let me know.”
       The City of Sunrise had a policy of allowing employees to
accept donated leave time from other employees. Although Lubel-
ski asked Sugg if he would like employees to donate leave time,
Lubelski told him one week later that he did not qualify to receive
leave donations. Sugg claimed several other employees had re-
ceived donated leave time, including an employee who had a heart
condition.
       Sometime during the remaining four months of his proba-
tionary employment Sugg was involved in an altercation with a
City Plans Examiner, Ed Wanamaker. Sugg had performed an em-
ployment evaluation of Wanamaker on behalf of the City and
Wanamaker was displeased with his evaluation. The conversation
got heated; both men claim that the other acted aggressively and
they both feared the other would become violent.
                       C. Sugg’s Termination
       Having been decertified since October 2014, Sugg com-
pleted the necessary paperwork to once again be listed as the City’s
Chief Electrical Inspector in January 2015. BORA approves such
recertifications, and Sugg’s recertification was on its consent
agenda for February 12, 2015. At the meeting, Sugg was recertified
as the City’s Chief Electrical Inspector without issue.
USCA11 Case: 20-13884            Date Filed: 09/19/2022      Page: 7 of 31




20-13884                   Opinion of the Court                         7

        That same day, Sugg emailed then-Department Director
Shannon Ley3 and his direct supervisor, Augustin, wanting to
know if February 13, 2015, which was the last day of his probation-
ary period, would be his last day of employment, given that he had
not received any further information from Human Resources
about approving his permanent employment. Without a response
to his email, he was discharged by the City on February 13, being
told only that he was “not a good fit.” Ley was the department
Director at that time and thus the final decisionmaker on Sugg’s
termination, though she made the decision with input from former
Director Lubelski and Augustin. The City claimed Ley, Lubelski,
and Augustin all agreed that Sugg “was not a good fit” based on
Sugg’s alleged use of “vulgar and offensive language in the work-
place,” “abrasive encounters with co-workers,” “receipt of cus-
tomer complaints,” and Sugg’s “significant confrontation with
Wanamaker where he aggressively got in Wanamaker’s face.”
However, Sugg claims that two people later told Sugg he was ter-
minated because of his heart attack: Broward County Building Of-
ficial Jack Fisher and the previous Building Official, Dennis Pus-
tizzi.
                  D. EEOC charge and Federal Complaint
      Sugg testified that he did not know that his heart condition
could be a disability under the ADA until after he left the City’s
employ. About a month before filing his EEOC charge, Sugg was

3   Ley became Director of the Department on January 19, 2015.
USCA11 Case: 20-13884       Date Filed: 09/19/2022     Page: 8 of 31




8                      Opinion of the Court                20-13884

listening to the radio and heard about an employee who was fired
because of his heart condition; he “knew at that point that [he] was
covered” by the ADA. Sugg filed a charge with the EEOC about
seven months after his discharge, on September 15, 2015. The
EEOC charge form included a series of boxes listing different kinds
of discrimination under the heading “DISCRIMINATION BASED
ON (Check appropriate box(es).)” Sugg checked the “disability”
box and left the “retaliation” box unchecked. In the area titled,
“THE PARTICULARS ARE,” he wrote:
      I am a qualified individual with a disability.
      I was admitted to the hospital on 10/9/14. I was im-
      mediately removed from my position as Chief Elec-
      trical Inspector. When I returned to work, I re-
      quested but was denied a reasonable accommodation
      on 11/9/14 from Mark Lubelski, Assistant City Man-
      ager. My duties were taken from me, I was demoted
      and I was terminated on 2/13/15.
      I believe I was discriminated against because of my
      disability in violation of The Americans With Disabil-
      ities Act of 1990, as amended.
       On August 28, 2019, Sugg received a “Notice of Right to
Sue” from the Civil Rights Division of the U.S. Department of Jus-
tice about his EEOC charge. He filed his initial complaint on No-
vember 19, 2019. His amended complaint—the operative com-
plaint in this case—claimed he exhausted administrative remedies
with the EEOC and alleged two counts under the ADA: Count I
for disability discrimination and Count II for retaliation for
USCA11 Case: 20-13884        Date Filed: 09/19/2022    Page: 9 of 31




20-13884                Opinion of the Court                       9

exercising his rights under the ADA. The City subsequently filed a
Rule 12(b)(6) motion to dismiss on both counts.
       The district court denied the City of Sunrise’s motion to dis-
miss the disability discrimination claim (Count I) but granted its
motion to dismiss the retaliation claim (Count II) for failure to ex-
haust his administrative remedies by failing to check the retaliation
box on his EEOC charge. The district court did not reach the City’s
alternative argument that Sugg failed to properly plead his retalia-
tion claim.
        The City of Sunrise moved for summary judgment on
Sugg’s disability discrimination claims. The district court granted
the City’s motion for summary judgment after finding that (1) Sugg
failed to produce sufficient evidence that he was disabled under the
ADA; (2) Sugg’s “self-serving declaration and his own deposition
testimony” were not sufficient to establish a genuine dispute as to
whether he requested a reasonable accommodation, and moreover
his purported requests were not “specific and identifiable”; and (3)
there was no evidence of discriminatory intent for Sugg’s termina-
tion.
       Sugg timely appealed both the dismissal of his retaliation
claim and the grant of summary judgment for the City of Sunrise
on his discrimination claims.
                  II.   STANDARD OF REVIEW
       We review an order granting a motion to dismiss de novo,
relying only on the complaint and those documents incorporated
USCA11 Case: 20-13884        Date Filed: 09/19/2022      Page: 10 of 31




10                      Opinion of the Court                  20-13884

by reference. See Fed. R. Civ. P. 12(d); SFM Holdings, Ltd. v. Banc
of Am. Sec., LLC, 600 F.3d 1334, 1336–37 (11th Cir. 2010). To sur-
vive a motion to dismiss, a complaint must plead “sufficient facts
to allow the court to draw the reasonable inference that the defend-
ant is liable for the alleged misconduct.” Boyle v. City of Pell City,
866 F.3d 1280, 1286 (11th Cir. 2017).
        We also review a district court’s order granting summary
judgment de novo, viewing the evidence in the light most favora-
ble to the nonmovant. Alvarez v. Royal Atl. Devs., Inc., 610 F.3d
1253, 1263–64 (11th Cir. 2010). Summary judgment is appropriate
“if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a). At the summary judgment stage, the
City needs only point out the absence of a genuine issue of material
fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The burden
then shifts to Sugg to go beyond the pleadings and designate spe-
cific facts showing that there is a genuine issue for trial. Id. at 324.
                          III.   ANALYSIS
        We begin by addressing Sugg’s argument that the district
court erred by dismissing his retaliation claim for failure to exhaust
administrative remedies and the City of Sunrise’s alternative argu-
ment that we should still affirm because Sugg failed to plead a plau-
sible retaliation claim. We then address the remaining issues Sugg
raised about his discrimination claims.
USCA11 Case: 20-13884        Date Filed: 09/19/2022      Page: 11 of 31




20-13884                Opinion of the Court                         11

                   A. Sugg’s ADA Retaliation Claim
        On appeal, Sugg’s ADA retaliation claim requires this Court
to determine whether Sugg exhausted his administrative remedies
and, if so, whether his retaliation claim is still subject to dismissal.
Because the district court dismissed Sugg’s retaliation claim on ad-
ministrative exhaustion grounds, it did not reach the City of Sun-
rise’s alternative argument that Sugg failed to sufficiently plead his
retaliation claim. We may still consider this argument on appeal
because “a prevailing party is entitled to defend its judgment on
any ground preserved in the district court,” and this Court “may
affirm for any reason supported by the record, even if not relied
upon by the district court.” Worthy v. City of Phenix City, 930
F.3d 1206, 1216–17 (11th Cir. 2019) (first quoting Molina v. Aurora
Loan Servs., LLC, 635 F. App’x 618, 623 (11th Cir. 2015); then quot-
ing Allen v. USAA Cas. Ins. Co., 790 F.3d 1274, 1278 (11th Cir.
2015)). We discuss these issues in turn, and then consider Sugg’s
argument that he should be granted leave to amend in lieu of dis-
missal.
 1. The district court erred in finding that Sugg failed to exhaust
                    his administrative remedies.
        Before considering the merits of Sugg’s claims, we address
whether the district court erred in dismissing his retaliation claim
for failure to exhaust his administrative remedies. We review de
novo the dismissal of a claim for failure to exhaust administrative
remedies. See Gregory v. Ga. Dep’t of Human Res., 355 F.3d 1277,
1280 (11th Cir. 2004).
USCA11 Case: 20-13884       Date Filed: 09/19/2022     Page: 12 of 31




12                     Opinion of the Court                 20-13884

       The district court dismissed Sugg’s retaliation claim after
finding that Sugg, by only checking the “discrimination” box on his
EEOC charge and leaving the “retaliation” box unmarked, failed to
exhaust his administrative remedies on his retaliation claim against
the City of Sunrise. This determination by the district court was in
error, as even the City concedes in its answer brief, because under
Batson v. Salvation Army, 897 F.3d 1320 (11th Cir. 2018), Sugg’s
ADA retaliation claim could have reasonably grown out of his
charge of discrimination. See id. at 1327–28.
      Sugg’s EEOC charge alleged that he was discriminated
against because of his disability, but also included the following in-
formation:
      I was admitted to the hospital on 10/9/14. I was im-
      mediately removed from my position as Chief Elec-
      trical Inspector. When I returned to work, I re-
      quested but was denied a reasonable accommodation
      on 11/9/14 from Mark Lubelski, Assistant City Man-
      ager. My duties were taken from me, I was demoted
      and I was terminated on 2/13/15.
A review of Sugg’s amended complaint included claims of both dis-
crimination and retaliation. Specifically, Sugg claimed the City of
Sunrise retaliated against him in violation of the ADA by terminat-
ing him for requesting a reasonable accommodation.
        While an employee making a claim under the ADA must
first exhaust his administrative remedies by filing an EEOC charge,
we have been “extremely reluctant to allow procedural technicali-
ties to bar claims brought under [discrimination statutes]” and have
USCA11 Case: 20-13884       Date Filed: 09/19/2022    Page: 13 of 31




20-13884               Opinion of the Court                       13

advised that “the scope of an EEOC complaint should not be
strictly interpreted.” Batson, 897 F.3d at 1327 (alteration in origi-
nal) (quoting Gregory, 355 F.3d at 1280). Thus, a party whose
EEOC charge was only based on discrimination can also claim re-
taliation in a judicial complaint if “the facts alleged in her EEOC
charge could have reasonably been extended to encompass a claim
for retaliation because they were inextricably intertwined with her
complaints of . . . discrimination.” Gregory, 355 F.3d at 1280.
        We have more than once held that a plaintiff’s retaliation
claim grew out of an EEOC charge, much like Sugg’s. In Gregory,
a plaintiff filed an EEOC charge that “had not claimed retaliation
explicitly,” yet sought to bring a retaliation claim against her em-
ployer in federal court. Id. at 1278. The EEOC charge in Gregory
alleged that the plaintiff was terminated shortly after being sub-
jected to allegedly discriminatory acts, and thus “[a]n EEOC inves-
tigation of her race and sex discrimination complaints leading to
her termination would have reasonably uncovered any evidence of
retaliation.” Id. at 1280.
       And in Batson, we held that the plaintiff who failed to check
the “retaliation” box on her EEOC charge could pursue her retali-
ation claim. 897 F.3d at 1328. In Batson, the EEOC charge stated
that the plaintiff believed she suffered discrimination because of
her disability, that she had requested an accommodation, that her
request was denied, and that she was later terminated. Id.
      Relying on Eleventh Circuit precedent, the City of Sunrise
concedes that Sugg’s ADA retaliation claim “could have reasonably
USCA11 Case: 20-13884        Date Filed: 09/19/2022     Page: 14 of 31




14                      Opinion of the Court                 20-13884

grown out of his charge of discrimination.” We agree. Thus, we
conclude the district court erred by dismissing Sugg’s retaliation
claim on this basis.
                                ****
       We now consider the City of Sunrise’s alternative argument
that we should affirm the dismissal because Sugg failed to plausibly
allege the causation element of his retaliation claim—i.e., that the
City of Sunrise retaliated against him because he engaged in activ-
ity protected by the ADA.
 2. Sugg’s retaliation claim is subject to dismissal because he can-
                        not establish causation.
        The antiretaliation provision of the ADA states in relevant
part that “[n]o person shall discriminate against any individual be-
cause such individual has opposed any act or practice made unlaw-
ful by this chapter or because such individual made a charge, testi-
fied, assisted, or participated in any manner in an investigation, pro-
ceeding, or hearing under this chapter.” 42 U.S.C. § 12203(a). To
state a viable claim for retaliation, a plaintiff must plead facts that
plausibly support a finding that: (1) he engaged in statutorily pro-
tected expression; (2) he suffered an adverse action; and (3) there
was a causal link between the protected expression and adverse ac-
tion. Batson, 897 F.3d at 1329. Sugg contends that his complaint
alleged all three elements: (1) he requested a reasonable accommo-
dation, a statutorily protected activity; (2) he was terminated, an
adverse action; and (3) “[t]he temporal proximity between Sugg’s
requests for accommodations and termination[], combined with
USCA11 Case: 20-13884           Date Filed: 09/19/2022         Page: 15 of 31




20-13884                   Opinion of the Court                              15

other acts indicative of retaliatory animus, plausibly suggest a
causal connection.”
        An ADA retaliation claim fails as a matter of law “[i]f there
is a substantial delay between the protected expression and the ad-
verse action in the absence of other evidence tending to show cau-
sation.” Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004).
We have held that, without other evidence, a lapse of three months
between the protected activity and retaliation is too attenuated to
satisfy the causation element of a retaliation claim. See id. at 1221
(“By itself, the three month period . . . does not allow a reasonable
inference of a causal relation between the protected expression and
the adverse action.”); Thomas v. Cooper Lighting, Inc., 506 F.3d
1361, 1364 (11th Cir. 2007) (Title VII case).
       On appeal, Sugg claims he was terminated in retaliation for
requesting a reasonable accommodation. According to the com-
plaint, this request was made November 10, 2014, when he re-
quested to work from home. The adverse action Sugg complains
of—termination—occurred on February 13, 2015, about three
months later. Therefore, to survive summary judgment, Sugg
needs to show other evidence to satisfy causation. While Sugg
claims there were “other acts indicative of retaliatory animus,” he
failed to allege any facts to support this claim. 4 Because Sugg does


4It is unclear what other adverse action he could rely on for this claim. As for
his decertification, Sugg was decertified before returning to work, and thus
before engaging in any protected activities. As for the removal of Sugg’s name
USCA11 Case: 20-13884             Date Filed: 09/19/2022         Page: 16 of 31




16                          Opinion of the Court                        20-13884

not allege any evidence of retaliation aside from “temporal prox-
imity,” his claim fails as a matter of law under this Court’s prece-
dent. See Higdon, 393 F.3d at 1221. Because Sugg failed to plead
facts that plausibly support a finding that there was a causal link
between his protected activity and an adverse action, we conclude
that he has failed to state a claim upon which relief can be granted.
We therefore affirm the district court’s dismissal of Sugg’s retalia-
tion claim.5
                   B. Sugg’s ADA Discrimination Claim
       The remaining issues Sugg raises on appeal relate to
whether the district court erred in awarding summary judgment to
the City of Sunrise on his ADA discrimination claim. Because we


from the website, Sugg’s complaint alleged that complaining about this al-
leged demotion was another protected activity.
5 Sugg argues that if this Court concludes he did not sufficiently plead his re-
taliation claim, he should be given the opportunity to amend his complaint
instead of dismissal. We have held, however, that courts need not “grant a
plaintiff leave to amend his complaint sua sponte when the plaintiff, who is
represented by counsel, never filed a motion to amend nor requested leave to
amend.” Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th
Cir. 2002) (en banc). Here, Sugg’s response to the City’s motion to dismiss
did not make this argument, and Sugg never sought leave to amend (for a
second time) his amended complaint. Moreover, while the district court did
not reach the merits of the Rule 12(b)(6) issue, the first time Sugg made this
argument was in his reply brief. Thus, we decline to consider it here. See
United States v. Levy, 379 F.3d 1241, 1244 (11th Cir.2004) (“[This court] re-
peatedly has refused to consider issues raised for the first time in an appellant’s
reply brief.”).
USCA11 Case: 20-13884        Date Filed: 09/19/2022      Page: 17 of 31




20-13884                Opinion of the Court                         17

find that there are genuine issues of material fact about whether
Sugg was disabled and whether he requested a reasonable accom-
modation, we reverse in part the district court’s decision on those
grounds. However, we agree with the district court that there is
no evidence of the City’s discriminatory intent in terminating Sugg,
and affirm in part the district court’s decision on that basis.
       Sugg alleged that the City discriminated against him because
of his disability by: (1) “[s]tripping [him] of his Chief Electrical In-
spector position”; (2) “[d]enying [him] a reasonable accommoda-
tion”; (3) “[p]recluding [him] from benefitting from donated leave
time allowed for other employees”; and (4) “[d]ischarging [him] be-
cause of his actual and perceived disability.”
        In deciding this claim, the district court found that, as a pre-
liminary matter, Sugg failed to produce sufficient evidence that he
was disabled under the ADA and thus was not entitled to its pro-
tections. The district court also found that the declarations pro-
vided by Sugg’s doctors were conclusory and thus insufficient to
create a genuine dispute as to whether Sugg was disabled. The dis-
trict court then found that Sugg’s discrimination claim would fail
as a matter of law, even if he were disabled. First, it found that
Sugg “failed to proffer any record evidence establishing that [he]
made a specific demand for reasonable accommodation” that
would trigger the City’s obligation to provide one. Second, it
found that Sugg could not establish discriminatory intent through
a similarly situated comparator who was treated more favorably
than he, or through a “convincing mosaic of discrimination.”
USCA11 Case: 20-13884        Date Filed: 09/19/2022      Page: 18 of 31




18                      Opinion of the Court                  20-13884

       Sugg argues that the district court erred by ignoring Sugg’s
own testimony and declarations about his disability and his re-
quests for reasonable accommodations. We agree.
       The ADA prohibits employers from “discriminat[ing]
against a qualified individual on the basis of disability” in employ-
ment. 42 U.S.C. § 12112(a). To establish a prima facie case of em-
ployment discrimination under the ADA, a plaintiff must show
that: (1) he has a disability; (2) he is a qualified individual; and (3)
the defendant unlawfully discriminated against him because of the
disability. See, e.g., Lewis v. City of Union City, 934 F.3d 1169,
1179 (11th Cir. 2019). The phrase “discriminate against a qualified
individual on the basis of disability” includes not making reasona-
ble accommodations under certain circumstances. See 42 U.S.C.
§ 12112(b)(5)(A); Holly v. Clairson Indus., L.L.C., 492 F.3d 1247,
1262 (11th Cir. 2007).
       The City of Sunrise does not dispute that Sugg is a qualified
individual. We therefore focus our analysis on whether Sugg
demonstrated that there are triable issues of fact that he was disa-
bled under the ADA and that the City of Sunrise (1) discriminated
against him by ignoring his requests for reasonable accommoda-
tions, or (2) terminated him because of his disability.
     1. The district court erred by ignoring Sugg’s own testimony
                            about his disability.
       “[N]ot every impairment will constitute a disability” for pur-
poses of the ADA. 29 C.F.R. § 1630.2(j)(1)(ii). Before we determine
whether the City of Sunrise discriminated against Sugg because of
USCA11 Case: 20-13884          Date Filed: 09/19/2022       Page: 19 of 31




20-13884                 Opinion of the Court                            19

his disability, we must determine whether Sugg was disabled under
the ADA definition. The district court found that Sugg did not pre-
sent evidence to create a genuine issue of material fact as to
whether he was disabled under the ADA. The district court found
that the declarations provided by Sugg’s doctors were conclusory
and thus insufficient to create a genuine dispute as to whether Sugg
was disabled. However, the district court ignored Sugg’s own tes-
timony about his limitations. Viewing the evidence in the light
most favorable to Sugg, a reasonable jury could infer that his own
testimony creates a triable issue on whether he was disabled under
the ADA.
       The ADA directs that “disability” be “construed in favor of
broad coverage.” 42 U.S.C. § 12102(4)(A). The relevant ADA def-
inition of “disability” is “a physical or mental impairment that sub-
stantially limits one or more major life activities of such individ-
ual.” Id. § 12102(1)(A). Thus, we must determine whether Sugg
has sufficiently alleged an impairment that substantially limits one
or more major life activities.
       An impairment includes “[a]ny physiological disorder or
condition . . . affecting one or more body systems,” including “car-
diovascular.” 29 C.F.R. § 1630.2(h)(1). An impairment rises to the
level of a disability “if it substantially limits the ability of an individ-
ual to perform a major life activity as compared to most people in
the general population.” Id. § 1630.2(j)(1)(ii). This comparison
“usually will not require scientific, medical, or statistical analysis.”
Id. § 1630.2(j)(1)(v). We are directed to construe the phrase
USCA11 Case: 20-13884        Date Filed: 09/19/2022      Page: 20 of 31




20                      Opinion of the Court                  20-13884

“‘substantially limits’ . . . broadly in favor of expansive coverage,”
and determining whether an impairment is substantially limiting
“should not demand extensive analysis.” Id. § 1630.2(j)(1)(i)–(iii);
see also 42 U.S.C. § 12102(4)(B) (directing that “substantially limits”
is to be interpreted consistently with the findings and purposes of
the ADA Amendments Act of 2008, which sought to expand cover-
age).
       Major life activities include, without limitation, “caring for
oneself, performing manual tasks, seeing, hearing, eating, sleeping,
walking, standing, lifting, bending, speaking, breathing, learning,
reading, concentrating, thinking, communicating, and working.”
42 U.S.C. § 12102(2)(A); see also 29 C.F.R. 1630.2(i)(1)(i) (including
additional activities). Major life activities also include “the opera-
tion of a major bodily function, including but not limited to . . .
circulatory [also called cardiovascular] . . . functions.” 42 U.S.C.
§ 12102(2)(B); see also 29 C.F.R. 1630.2(i)(1)(ii).
        Our precedent requires that a plaintiff’s evidence of disabil-
ity include the timing, frequency, and duration of his impairments
to survive summary judgment. See Munoz v. Selig Enters., Inc.,
981 F.3d 1265, 1273–74 (11th Cir. 2020); Lewis, 934 F.3d at 1180.
We have also held that conclusory allegations by a plaintiff or his
doctors will not suffice. See generally Evers v. Gen. Motors Corp.,
770 F.2d 984, 986 (11th Cir. 1985) (“[C]onclusory allegations with-
out specific supporting facts have no probative value.”).
        We have not explicitly held that a plaintiff’s testimony is suf-
ficient to establish the existence of a disability under the ADA. See
USCA11 Case: 20-13884        Date Filed: 09/19/2022      Page: 21 of 31




20-13884                Opinion of the Court                         21

Upton v. Day & Zimmerman NPS, No. 2:15-CV-02131-AKK, 2018
WL 465979, at *3 (N.D. Ala. Jan. 18, 2018) (“[I]n the absence of any
citation to a case from the Eleventh Circuit, the court declines to
find . . . that a diagnosis based solely on self-described complaints
of subjective pain cannot qualify as a disabling impairment under
the ADA.”). As the regulations accompanying the ADA do not re-
quire medical evidence to establish disability, we conclude that a
plaintiff’s own testimony is sufficient where it would allow a jury
to reasonably determine that the plaintiff was disabled under the
ADA. See 29 C.F.R. § 1630.2(j)(1)(v); see also Fed. R. Civ. P.
56(c)(1)(A) (“A party asserting that a fact cannot be or is genuinely
disputed must support the assertion by: . . . citing to particular parts
of materials in the record, including depositions, . . . affidavits or
declarations, . . . or other materials.”); cf. Mancini v. City of Provi-
dence, 909 F.3d 32, 43–44 (1st Cir. 2018) (“A plaintiff’s detailed de-
scription of his limitations, standing alone, often will be sufficient
to overcome the ‘relatively low bar created by the substantially-
limits and summary-judgment standards.’” (quoting Williams v.
Tarrant Cnty. Coll. Dist., 717 F. App’x 440, 448 (5th Cir. 2018))).
        Sugg presented declarations from two doctors to establish
he was disabled: Dr. Tallet, a cardiologist who treated Sugg after
his heart attack, and Dr. Shawn, Sugg’s primary care physician. Dr.
Tallet merely stated Sugg “would have issues” with several major
life activities but stopped short of asserting that Sugg’s heart attack
caused ‘substantial limitations’ to those activities. Dr. Shawn said
Sugg would have “substantial limitations” but failed to explain how
USCA11 Case: 20-13884        Date Filed: 09/19/2022      Page: 22 of 31




22                      Opinion of the Court                  20-13884

or the degree to which he was substantially limited in those activi-
ties. The district court found that the declarations provided by
Sugg’s doctors were conclusory and thus insufficient to create a
genuine dispute as to whether Sugg was disabled. We agree with
the district court that these declarations are conclusory and do not
create a genuine dispute of fact that Sugg was disabled within the
meaning of the ADA. Compare Hilburn v. Murata Elecs. N. Am.,
Inc., 181 F.3d 1220, 1227–28 (11th Cir. 1999) (holding that a doctor’s
affidavit asserting the plaintiff had a “diminished activity tolerance
for . . . running” and was “substantially limited in performing man-
ual tasks” was insufficient evidence of disability because it did not
provide specific facts to support his medical conclusions),with
Mazzeo v. Color Resols. Int’l, LLC, 746 F.3d 1264, 1268–69 (11th
Cir. 2014) (holding that a physician’s affidavit provided sufficient
evidence of disability because it explained the employee’s “medical
condition, what specific pain the condition caused, and the limita-
tions on ‘major life activities’ (as that term is broadly defined by the
ADA) resulting from the condition and pain”).
       Sugg’s own testimony, however, was not so conclusory.
Sugg suffered a heart attack, which required surgery and hospitali-
zation. Sugg testified, and the City acknowledged, that Sugg was
diagnosed with heart disease at the emergency room following his
heart attack. Heart disease such as Sugg’s satisfies the low thresh-
old of impairment. See 29 C.F.R. § 1630.2(h)(1); Hilburn, 181 F.3d
at 1227 (“There is no question that heart disease constitutes a phys-
ical impairment under the ADA.”).
USCA11 Case: 20-13884           Date Filed: 09/19/2022         Page: 23 of 31




20-13884                   Opinion of the Court                              23

        Sugg also testified about how his heart disease and corre-
sponding heart attack limited his daily activities. Sugg testified that
his ability to lift things—a “major life activity,” as defined by the
ADA—was apparently so limited that he could not lift “anything”
and that he could not move things like pieces of drywall. Among
other limitations, he testified that he could only “go like 15 minute
spurts” before having to stop to catch his breath. Thus, Sugg spe-
cifically alleged enough nonconclusory information that a jury
could reasonably find that his heart disease has substantially limited
the major life activities of (at least6) lifting and walking. Viewing
the evidence in the light most favorable to Sugg, we conclude there
is a genuine dispute as to whether Sugg was disabled under the
ADA. We must now consider whether the district court erred in
finding that Sugg failed to produce evidence that he made a specific
demand for a reasonable accommodation.
    2. The district court erred by ignoring Sugg’s own testimony
          about his request for a reasonable accommodation.
       As discussed above, the ADA prohibits employers from “dis-
criminat[ing] against a qualified individual on the basis of disabil-
ity” in employment. 42 U.S.C. § 12112(a). The ADA explicitly


6 Sugg testified to the following limitations, among others: he was “unable to
lift anything”; he could not climb stairs due to shortness of breath; he could
not get on ladders because he struggled with balance; he could not jump across
ditches at job sites; he could “go like 15 minute spurts” before needing to rest
and catch his breath; and he could not move drywall “and stuff like that to
look behind things.”
USCA11 Case: 20-13884        Date Filed: 09/19/2022      Page: 24 of 31




24                      Opinion of the Court                  20-13884

provides a cause of action under this Section to disabled, otherwise
qualified individuals who are denied reasonable accommodations:
“[T]he term ‘discriminate against a qualified individual on the basis
of disability’ includes . . . not making reasonable accommodations
to the known physical or mental limitations of an otherwise quali-
fied individual with a disability who is an . . . employee, unless . . .
the accommodation would impose an undue hardship on the op-
eration of the business.” Id. § 12112(b)(5)(A). To trigger an em-
ployer’s duty to provide a reasonable accommodation, the plaintiff
must make a specific demand for such an accommodation. Gaston
v. Bellingrath Gardens & Home, Inc., 167 F.3d 1361, 1363 (11th Cir.
1999) (per curiam). The plaintiff also bears the burden of proving
that the accommodation allows him to perform the job’s essential
functions—i.e., that the accommodation is reasonable. Lucas v.
W.W. Grainger, Inc., 257 F.3d 1249, 1255–56 (11th Cir. 2001). Only
when the employer fails to provide the accommodation after the
plaintiff demands it can the plaintiff sustain a discrimination claim
under the ADA. See Gaston, 167 F.3d at 1363. This Court has not
determined precisely what form a demand for an accommodation
must take. See Porterfield v. Soc. Sec. Admin., No. 20-10538, 2021
WL 3856035, at *6 (11th Cir. Aug. 30, 2021) (“[W]e have yet to de-
termine “precisely what form the request [for a reasonable accom-
modation] must take.” (alteration in original) (quoting Holly, 492
F.3d at 1261 n.14)). Whatever the precise standard may be, it is not
a demanding one. See, e.g., Frazier-White v. Gee, 818 F.3d 1249,
1256 (11th Cir. 2016) (accepting a plaintiff’s handwritten note re-
questing to work “light-duty” and asking whether she had the
USCA11 Case: 20-13884        Date Filed: 09/19/2022      Page: 25 of 31




20-13884                Opinion of the Court                         25

“option of . . . doing something else” as specific demands for ac-
commodations (albeit unreasonable ones) (alteration in original)).
But clearly, a plaintiff must at least provide enough information
that the employer can be fairly said to know of both the disability
and desire for an accommodation. See Taylor v. Phoenixville Sch.
Dist., 184 F.3d 296, 313 (3d Cir. 1999).
      The district court found that “the record is devoid of any ev-
idence establishing [Sugg] made a specific demand for an accom-
modation.” In making this determination, it refused to consider
Sugg’s “self-serving declaration and his own deposition testimony.”
Sugg argues the district court erred by ignoring this evidence. We
agree. Viewing the evidence in the light most favorable to Sugg,
his own testimony and declaration creates a triable issue of
whether he made a specific demand for reasonable accommoda-
tion.
       The record indicates that around November 10, 2014, Sugg
requested to work from home, but the City denied his request
“without any consideration or dialogue.” He testified that he asked
Augustin, his direct supervisor at the time, if he could work from
home. Sugg admits he did not have to ask permission to tend to
issues in the field (i.e., be out of the office) and that he had the au-
tonomy to delegate tasks to individuals who worked under him,
but he claims—and Lubelski admits—Sugg needed the City’s per-
mission to work from home. Sugg also testified that if there was
no one willing or able to perform a task, he would have to do it
USCA11 Case: 20-13884        Date Filed: 09/19/2022      Page: 26 of 31




26                      Opinion of the Court                   20-13884

himself. Sugg’s purported requests for accommodations are ex-
panded on by his own deposition testimony:
       I asked Christopher Augustine [sic] [if I could work
       from home].
       I explained to [Ley] that my doctor had released me
       on light duty and that I had given [Lubelski’s assis-
       tant] the release notice and informed Christopher Au-
       gustine [sic] of my special needs and requirements.
       What I explained to them was that I was able to do
       the job but that because of my heart condition that,
       you know, it would be difficult at best and that I
       would prefer accommodations that were, you know,
       light duty accommodations, not driving, not walking
       upstairs, not jumping over ditches, not lifting. . . .
       And I also informed them that if there was no light
       duty to Christopher Augustine, [sic] that I would . . .
       work from [my] home on the computer or on the
       phone . . . . So I would have been able to do [the]
       chief’s job. I would have been able to actually, you
       know, being home, you know, obviously, go out in
       the field because I’m home. But I could have carried
       on from the house . . . .
Viewing this testimony in the light most favorable to Sugg, he did
not merely say he would “prefer” light duty accommodations. We
read this testimony as making a specific request to work from
home, though he would have preferred to stay in the office on
“light duty,” and justifying his requests by referring to his disability.
Under this reading—a reading of the evidence in the light most
USCA11 Case: 20-13884             Date Filed: 09/19/2022          Page: 27 of 31




20-13884                    Opinion of the Court                                 27

favorable to the nonmovant—Sugg made more than one specific
demand for accommodation and offered the City multiple ways to
accommodate his limitations. He also established the reasonable-
ness of these accommodations by showing the BORA regulations
explicitly provide that the Chief Electrical Inspector “does not have
to be personally present at the governmental department as long
as he/she is available by telephone/computer etc. and can perform
their duties.”
       In sum, Sugg presented evidence through his testimony that
he requested accommodations, and the BORA regulations estab-
lish the reasonableness of his requests. We therefore reverse sum-
mary judgment on Sugg’s reasonable accommodation claim and
remand for a jury trial on that claim.
 3. The district court did not err in concluding Sugg failed to es-
                    tablish discriminatory intent.
       Along with his reasonable accommodation claim, Sugg as-
serts that the City of Sunrise discriminated against him by termi-
nating him because of his disability. 7 The district court found that
Sugg failed to present evidence that would allow a reasonable jury




7 Sugg  originally alleged that the City discriminated against him by “stripping”
him of his Chief Electrical Inspector position, precluding him from benefitting
from donated leave time allowed for other employees, and terminating him,
all because of his disability. On appeal, his relies on his termination as the basis
of his discrimination claim.
USCA11 Case: 20-13884            Date Filed: 09/19/2022         Page: 28 of 31




28                         Opinion of the Court                       20-13884

to conclude that he was terminated because of his disability. 8 Sugg
argues, however, that the district court erred by failing to look at
the evidence as a whole and ignoring his circumstantial evidence
of discrimination, essentially requiring direct evidence of discrimi-
nation where the law says circumstantial evidence will suffice.
        As discussed, the ADA prohibits discrimination by an em-
ployer “against a qualified individual on the basis of disability” in
any of the “terms, conditions, [or] privileges of employment,” in-
cluding the “discharge of employees.” 42 U.S.C. § 12112(a). When
a plaintiff such as Sugg intends to prove discrimination through cir-
cumstantial evidence, the claim is assessed under the McDonnell
Douglas9 framework. See Cleveland v. Home Shopping Network,
Inc., 369 F.3d 1189, 1193 (11th Cir. 2004). Under McDonnell Doug-
las, Sugg has the initial burden of establishing a prima facie case of
disability discrimination, i.e., to show (1) disability; (2) that he was
otherwise qualified to perform the job; and (3) that he was discrim-
inated against because of his disability. Id. Establishing a prima
facie case creates a presumption of discrimination, and the burden
then shifts to the City to articulate a legitimate, nondiscriminatory

8 The district court further found that, even if Sugg could establish discrimina-
tory intent, he would still lose on summary judgment because he failed to raise
a reasonable inference that the City’s nondiscriminatory reasons for terminat-
ing him were pretextual. We need not reach this alternative holding because
we conclude that Sugg cannot establish a prima facie discrimination case based
on his termination.
9McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), holding modified
by Hazen Paper Co. v. Biggins, 507 U.S. 604 (1993) (Title VII case).
USCA11 Case: 20-13884       Date Filed: 09/19/2022     Page: 29 of 31




20-13884               Opinion of the Court                        29

reason for his termination. See id. If the City meets this burden,
the burden shifts back to Sugg to raise a reasonable inference that
the City’s reason is pretextual. See id. Sugg, however, does not
pass the first hurdle. While Sugg has presented sufficient evidence
that he was disabled, and there is no dispute he was qualified, we
conclude that Sugg cannot establish causation—i.e., that the City
took the alleged employment actions against Sugg because of his
disability. Thus, he cannot make a prima facie case for discrimina-
tion.
       To satisfy the causation element of a prima facie discrimina-
tion case, a plaintiff must present enough circumstantial evidence
to allow a jury to infer intentional discrimination by the deci-
sionmaker. See Smith v. Lockheed-Martin Corp., 644 F.3d 1321,
1328 (11th Cir. 2011) (Title VII case). Sugg claims that there is “a
mountain of undisputed record evidence” that would satisfy this
standard. But the evidence Sugg points to is undermined by the
record, even viewing it in the light most favorable to him. Sugg
claims he was “stripped” of his position as Chief Electrical Inspector
because he was “decertified,” and his name was removed from the
website. But Sugg concedes he had to fill out “necessary” paper-
work and attend a BORA meeting before he could be certified to
hold the position. Sugg does not allege there was any change in his
compensation, and at Oral Argument, his attorney conceded that
his duties never changed either: “It was a demotion in name, not in
practice.” Further, the record shows it was Sugg’s former supervi-
sor Dennis Pustizzi—whom Sugg does not accuse of
USCA11 Case: 20-13884       Date Filed: 09/19/2022     Page: 30 of 31




30                     Opinion of the Court                 20-13884

discrimination and who allegedly told Sugg he was terminated be-
cause of his heart attack—that appointed Broward County em-
ployee Brian Epstein to fill in during Sugg’s recovery, in accordance
with the BORA regulations. Sugg claims the City refused to allow
him to accept donated leave time, though it generally allows such
donations. But Sugg does not claim his requests for leave were
ever denied; in fact, Sugg concedes “[a] total of nine (9) leave forms
were completed for Sugg in the four (4) months between his heart
attack and discharge.” And in his deposition, when asked how
much donated leave time he requested from then-Director Lubel-
ski, he responded, “I asked him for no leave time.”
       Sugg also claimed Broward County Building Official Jack
Fisher and Sugg’s former supervisor Dennis Pustizzi both told him
he was fired because of his disability. But Fisher does not work for
the City and could not remember from whom he heard this infor-
mation. There is no evidence that Fisher had, or had any reason to
have, reputable information about Sugg’s termination. Although
Sugg asserted, too, that Pustizzi told him he was fired because of
his heart attack, Pustizzi died before being deposed, and there was
no other evidence that Pustizzi knew about the circumstances of
Sugg’s termination because he was no longer working for the City.
        Thus, for the reasons stated, we conclude that a jury could
not reasonably find that Sugg was terminated because of his disa-
bility. Because Sugg cannot make a prima facie case of discrimina-
tion on wrongful termination grounds, we affirm the district
USCA11 Case: 20-13884        Date Filed: 09/19/2022    Page: 31 of 31




20-13884               Opinion of the Court                        31

court’s grant of summary judgment for the City of Sunrise on this
claim.
                       IV.    CONCLUSION
       For all these reasons, we affirm the district court’s dismissal
of Sugg’s retaliation claim, not for failure to exhaust administrative
remedies, but for failing to state a plausible claim for relief. We
reverse the district court’s grant of summary judgment on his rea-
sonable accommodation theory of discrimination because genuine
issues of fact exist as to (1) whether Sugg was disabled and (2)
whether he requested a reasonable accommodation. And we af-
firm summary judgment on all other theories of discrimination be-
cause Sugg could not show discriminatory intent.
       REVERSED IN PART AND AFFIRMED IN PART.